DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 02/15/2022.  Claim 1 has been amended, and claims 5-8 have been previously cancelled.  Claims 1-4, 9, and 10 are currently pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 9, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed an abstract idea without significantly more.  Independent claim 1 recites (additional limitations crossed out):
  A method of attention token rewards, the method comprising:
receiving, 
displaying, 
collecting, 

receiving, 
The above limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of a marketing/sales activity.  That is, other than reciting the steps as being performed by an “attention application” including a “digital asset wallet”, nothing in the claims precludes the steps from being described as a marketing/sales activity.  For example, but for the “attention application” and “digital asset wallet” language, the steps describe paying a publisher for presented content that has received attention, and paying a user for viewing presented ads, which are marketing/sales activity.  A simple analog example would be a club promoter paying a singer based on ticket sales, and providing attendees with gifts for entering their venue.  If a claim limitation, under its broadest reasonable interpretation, covers performance of an advertising activity, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of an “attention application” to perform the steps.  This additional element is recited at a high level of generality (see at least Paras [0002], [0021]) such that it amounts to no more than mere instructions to apply the exception using generic computing components.  Further, the inclusion of a “digital asset wallet”, and a “digital” asset reward merely serves to link the judicial exception (i.e. payment to a publisher and user) to a particular technological environment or field of use (i.e. computer environment).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an “attention application” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components, while the elements of a “digital asset wallet” and “digital” asset reward merely link the judicial exception to a particular technological environment or field of use.  Mere instructions to apply an exception using a generic computer component, or general linking the judicial exception to a particular technological environment or field of use cannot provide an inventive concept.  Therefore, the claim is not found to be patent eligible.
Claims 2-10 are dependent on claim 1, and include all the limitations of claim 1.  Therefore, they are also found to be directed to an abstract idea.  Claims 2-10 merely further narrow the abstract idea.  For example, claims 2-4 merely describe attributes of the payment to the publisher, claim 5 merely describes the publisher, and claim 9 merely describes parameters of the digital asset reward.  Claim 10 indicates that the media content is a “toast notification”, however this merely links the judicial exception to a particular technological environment or field of use.  The dependent claims have not been found to integrate the judicial exception into a practical application, or provide significantly more than the abstract idea.  Therefore, the dependent claims are found to be directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyooka (US 2020/0322685) in view of “What is Reddcoin” by Reddcoin available on August 2, 2014, hereinafter referred to as Reddcoin1, and “basic attention token – Introducing Blockchain-Based Digital Advertising” available on May 16, 2017 and hereinafter referred to as BAT2.
Regarding claim 1, Kiyooka discloses a method of attention token rewards, the method comprising:
receiving, at an attention application, media content originating from a third-party content-producing account on a centralized media platform, the attention application including a digital asset wallet of attention tokens;  
displaying, by the attention application, the media content received from the centralized media platform to a user of the attention application accompanied by an integrated tip button displayed with the media content by the attention application;
Kiyooka discloses a user viewing videos that have been uploaded by a content creator via a browser, wherein the content includes a tip button, and wherein the user has an associated wallet (Paras. [0097], [0108], Fig. 4, and Fig. 6)
Kiyooka also discloses: 
collecting, by the attention application, indicia of user attention to the media content during an attention session by a user interaction with the tip button; and
executing, based at least in part on the indicia of user attention during the attention session, a transfer of a first digital asset reward from the digital asset wallet to the third-party content producing account.
Kiyooka discloses a user operating a displayed tipping button (i.e. indicia of user attention), and processing a tip to the content creator of a displayed video (Para. [0026]).
However, while Kiyooka discloses transferring tips (i.e. digital asset rewards) to content creators, Kiyooka does not explicitly disclose transferring the digital asset reward to the third-party content producing account and not to the centralized media platform.  Reddcoin teaches the direct transfer of microdonations to content creators.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kiyooka to send money directly to content creators as taught by Reddcoin since it would remove transaction fees (0:33 of Reddcoin).
Kiyooka also does not disclose:
…wherein the media content includes at least one privacy preserving ad;
Collecting…indicia of user attention to the at least one privacy preserving ad
Receiving, at the digital asset wallet, a transfer of a second digital asset reward based at least in part on the indicia of user attention 
BAT teaches a system that measures attention paid to content and ads in a browser tab, and rewards users viewing ads with “basic attention tokens”.  BAT also teaches that the ads are anonymously matched with customers (i.e. privacy preserving).  It would have been obvious to one of ordinary skill in the art before the effective filing 
Regarding claim 2, Kiyooka discloses The method of claim 1, wherein the transfer of the digital asset reward includes a set of payments to third-party content producing accounts on centralized media platforms, an amount of each payment in the set of payments being based on a fraction of attention of a user of the attention application paid to each third-party content producing account.  Kiyooka discloses a system wherein a user may tip a content creator (i.e. 100% of payment based on attention) (Para. [0026]).
Regarding claim 3, Kiyooka discloses the method of claim 1, wherein the transfer of the digital asset reward from the digital asset wallet includes a one-time tip payment to a one of the third-party content producing accounts.  Kiyooka discloses a system wherein a user may tip a content creator (Para. [0026]).
Regarding claim 4, Kiyooka discloses the method of claim 2, wherein the transfer of the digital asset reward from the digital asset wallet is a recurring tip to one of the third-party content producing accounts.  Kiyooka discloses a system wherein a user may tip a content creator multiple times (Paras. [0026], [0134]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyooka in view of Reddcoin, and BAT, and in further view of Redlich (US 2015/0120466)
Regarding claim 9, Kiyooka, Reddcoin, and BAT do not disclose the method of claim 1, wherein the digital asset reward depends at least in part on a dwell time on the media content.  Redlich teaches a system wherein time spent on specific uploaded content is considered in determining a payment score for a content provider (Para. [0276]).  It would have been obvious to one of ordinary skill in the art to modify Kiyooka, Reddcoin, and BAT to consider time spent .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyooka in view of Reddcoin and BAT, and in further view of Lo (US 2019/0238937)
Regarding claim 10, Kiyooka, does not explicitly disclose the method of claim 1, wherein the media content includes a toast notification with a hyperlink.  Lo teaches a system wherein the number of click-throughs on interactive content is tracked and wherein the interactive content incudes pop-up links (i.e. toast notifications) (Paras. [0033]-[0036]; Para. [0019] of associated provisional).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kiyooka, Reddcoin, and BAT to track click-throughs of pop-up links as taught by Lo since it would allow providers with knowledge about user behaviors and interests (Para. [0017]).
Response to Arguments
Applicant's arguments regarding claims rejected under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant argues with substance:
Applicant argues that the claims provide a technological improvement by providing “privacy preserving ads” that may be used to “safeguard the privacy of a user and may improve performance of loading times”.  The Examiner respectfully disagrees.  Paragraph [0044] states, in part, “Privacy preserving ads have features that safeguard the privacy of the user of the attention application and often also improve performance due to faster content loading times.  A privacy preserving ad prevents access to any personally identifiable information…”  The Examiner notes that the specification is devoid of any details of how the Some websites, such as news sites, typically host dozens of trackers that slow page load times and devour the user’s bandwidth”.  This appears to indicate that it is the presence of trackers that slows page load times.  There is nothing linking the prevention of access to personally identifiable information to reduced load times.  Therefore, an improvement in the computer capabilities of the claimed computing devices is not found.  
Applicant argues that the claims provide an improvement through the recited features of an “integrated tip button” for rewarding a “third-party content-producing account on a centralized media platform” in that they prevent diversion of part, or all, of the tip payment away from the content creator.  Applicant’s assertion of said alleged benefit is made after the fact, and there is no mention within the specification of this alleged benefit whatsoever.
Further, as stated in the previous Office Action, the utilization of a blockchain wallet to facilitate direct payment to a content creator and cut out the centralized media platform provides no improvement to the functioning capabilities of any involved computing elements.  If anything, direct payment to content creators presents an improvement to a business method.
Moreover, as explained in the 112(a) rejection of the previous Office Action, the specification does not feature the rewriting of a media feed to add an integrated tip button.  As stated before: “A review of the specification has found no indication of the tip button being added by the attention application.  The Examiner points to at least paragraph [0049] which states, “FIG. 5 is a diagram 500 of a microblogger feed with digital asset attention token reward button on third-party content contributions. The various third-party content contributions 504 (e.g., microblog posts) are each associated with several action buttons (e.g., reply, reblog, love, and tip 506) as displayed on the attention application 502. The third-party content is confined to an area 504 of the feed 500. Inside the area 504 is a tip button 506. Clicking the tip button 506 will lead the digital asset wallet of the attention application 502 to reward a digital asset token to the account that posted the content 504 and not to the operator of the microblogging platform.” While this indicates that the feed includes a tip button, there is no indication that the tip button was added by the attention application.”
Based on at least the above, the 101 rejection is maintained.
Applicant's arguments regarding claims rejected under 35 U.S.C. 103 have been fully considered but are moot due to the application of additional prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Franham (US 2018/0357729) discloses users compensating content creators (Paras. [0013], [0109]).
“Soon, you’ll get paid in cryptocurrency to watch ads on your phone” by Permission.io, available on February 27, 2018 discusses providing compensation in crypto to users based on ad consumption

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261.  The examiner can normally be reached on Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE G ROBINSON/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Found at https://www.youtube.com/watch?v=KlYJ0sNVVpg
        2 Found at https://web.archive.org/web/20170516193711/https://basicattentiontoken.org/